Mr. Justice Vause delivered the opinion of the court: This is a claim filed by Sol Baskin seeking to recover damages for injuries received from being struck by an automobile in a public street in the City of Chicago. The declaration in the case sets forth that Baskin was a pedestrian crossing’ a public street in the City of Chicago and while doing so was struck by an automobile being driven by a police officer _of the State of Illinois, and that such police officer was at the time and place of the accident acting in the line of duty in the management and control of the said automobile as a police officer of the State of Illinois. To this declaration the Attorney General has filed a demurrer. In addition, a stipulation of facts on the part of the attorneys for the plaintiff and the Attorney General has also been filed. Neither the declaration nor the facts show any liability on the part of the State. It is well settled that the State is not liable for injuries caused by the negligence of its agent or employees, while in the exercise of their governmental duties. The demurrer is therefore sustained, claim denied, and the case dismissed.